Exhibit 10.1

 

FOURTH AMENDMENT TO
CREDIT FACILITIES AGREEMENT

 

This FOURTH AMENDMENT TO CREDIT FACILITIES AGREEMENT (this “Agreement”) is
entered into and effective as of April 28, 2005, by and among GTSI Corp., a
Delaware corporation (“GTSI”), Technology Logistics, Inc., a Delaware
corporation (“TLI”; separately and collectively with GTSI, “Borrower”), GE
Commercial Distribution Finance Corporation (“GECDF”), as Administrative Agent,
and GECDF and the other Lenders.

 

Recitals:

 

A.                                    GTSI, Administrative Agent and Lenders are
party to that certain Credit Facilities Agreement dated as of October 20, 2003,
as amended by that certain First Amendment to Credit Facilities Agreement dated
as of March 12, 2004, as further amended by that certain Second Amendment to
Credit Facilities Agreement dated as of July 29, 2004, and as further amended by
that certain Third Amendment to Credit Facilities Agreement dated as of
November 22, 2004 (the “Original Credit Agreement”).

 

B.                                    Administrative Agent, Lenders and
Borrowers have agreed to the provisions set forth herein on the terms and
conditions contained herein

 

Agreement

 

Therefore, in consideration of the mutual agreements herein and other sufficient
consideration, the receipt of which is hereby acknowledged, GTSI, TLI,
Administrative Agent and the Lenders hereby agree as follows:

 

1.              Definitions.  All references to the “Agreement” or the “Credit
Agreement” in the Original Credit Agreement and in this Agreement shall be
deemed to be references to the Original Credit Agreement as it may be amended
(by this Agreement and others), restated, extended, renewed, replaced, or
otherwise modified from time to time.  Capitalized terms used and not otherwise
defined herein have the meanings given them in the Original Credit Agreement.

 

2.              Effectiveness of Agreement.  This Agreement shall become
effective as of the date first written above, but only if this Agreement has
been executed by each of GTSI, TLI, Administrative Agent and the Lenders, and
only if all of the documents listed on Exhibit A to this Agreement have been
delivered and, as applicable, executed, sealed, attested, acknowledged,
certified, or authenticated, each in form and substance satisfactory to
Administrative Agent and the Lenders, by each of GTSI, TLI, and/or GTSI
Financial Services, Inc. (“GTSIFS”), as applicable.  Each document, note,
certificate or agreement listed on Exhibit A and signed by GTSI, TLI, or GTSIFS,
as applicable, is and shall be deemed (together with all prior documents, notes,
certificates and other agreements defined as Loan Documents in the Original
Credit Agreement) to be a “Loan Document.”

 

3.              New Lenders.

 

3.1.  In connection with this Agreement, and simultaneously with its
effectiveness and certain fundings as set forth herein, Wachovia Bank, National
Association, and Manufacturers and Traders Trust

 

--------------------------------------------------------------------------------


 

Company (each a “New Lender”) will become a Lender for all purposes under the
Original Credit Agreement and Loan Documents together with the existing Lenders
(the “Existing Lenders”).

 

3.2.  Upon the full and complete execution of this Agreement, the Administrative
Agent shall arrange, and each Lender (including each New Lender and the Existing
Lenders) shall fully cooperate, in making or receiving, as directed by the
Administrative Agent, wire transfers and fund transfers reasonably necessary to
effectuate the pro-rata shares set forth on Exhibit 3.  Upon such transfer of
funds, this Agreement shall be effective and such effectiveness shall relate
back to 8:00 a.m. St. Louis time on the date of this Agreement.

 

3.3.  Each New Lender agrees that, to the extent it has purchased and assumed,
or be found to have purchased and assumed, from Existing Lenders any interest in
any Loan, it has purchased and assumed such interest without recourse and
without representation or warranty except as expressly set forth in
Section 3.4.  Such purchase and assumption shall include that portion of the
Existing Lenders’ obligations to fund unfunded Approvals equal to the percentage
of the Floorplan Loans purchased by such New Lender.

 

3.4.  Each Existing Lender represents and warrants that it is the legal and
beneficial owner of its Loans and that such interest is free and clear of any
adverse claim.

 

3.5.  Each New Lender (i) confirms, covenants and agrees that it has received a
copy of the Original Credit Agreement and all prior amendments (if any), the
Loan Documents, together with copies of the Financial Statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement and
become a Lender, and confirms and covenants that it has entered into this
Agreement and agreed to become a Lender based on its own credit analysis and
decision and without reliance upon any information provided by, or statement
made by, Administrative Agent or any other Lender; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, any Existing
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Original Credit Agreement; (iii) confirms
that it is an Eligible Assignee (assuming the Administrative Agent approves of
such New Lender as contemplated in the definition of “Eligible Assignee”);
(iv) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the
Original Credit Agreement as are delegated to the Administrative Agent by the
terms thereof; (v) agrees that it will perform in accordance with their terms
all of the obligations that by the terms of the Original Credit Agreement and
the other Loan Documents are required to be performed by it as a Lender; and
(vi) agrees that it will promptly provide to Administrative Agent any U.S.
Internal Revenue Service or other forms required under the Original Credit
Agreement.

 

3.6.  Upon the effectiveness of this Agreement and the funding by each New
Lender of the amounts directed to be funded by it by the Administrative Agent as
set forth in Section 3.2 hereof, such New Lender shall be a Lender for all
purposes under the Original Credit Agreement and the other Loan Documents.  From
and after the effective date of this Agreement, the Administrative Agent shall
make all payments under the Original Credit Agreement and the Notes consistent
with the pro-rata shares of the Lenders.

 

4.              Amendments to Credit Agreement.  The Original Credit Agreement
is hereby amended as follows:

 

4.1.                            Replacement Exhibit 3.  Exhibit 3 of the
Original Credit Agreement is hereby deleted and replaced with a new Exhibit 3,
attached hereto.

 

2

--------------------------------------------------------------------------------


 

4.2.                            References to Required Lenders; Minimum
Exposure.  Section 2.5 of the Original Credit Agreement is hereby deleted and
replaced with the following:

 

2.5.                            References to Required Lenders; Minimum
Exposure.  Subject to the provisions of Section 7.8 with regards to a Defaulting
Lender, the words “Required Lenders” means any one or more Lenders whose shares
of Lenders’ Exposure at the relevant time aggregate at least 66.6667%; provided,
however, while there is more than one Lender, Required Lenders shall mean a
minimum of two Lenders whose shares of Lenders’ Exposure at such time aggregate
at least such percentage.  GECDF, in its capacity as a Lender, shall hold a
pro-rata portion of the Aggregate Facilities at least equal to or greater than
the Aggregate Facility of each other Lender individually; provided, however,
that after an acceleration of the Loan Obligations or upon the occurrence and
during the continuance of an Event of Default, GECDF shall be permitted to
assign all or any portion of its Facilities and the foregoing restriction shall
not be applicable after any such assignment.

 

4.3.                            Floorplan Loan Facility Generally.  The first
sentence of Section 3.2.1 of the Original Credit Agreement is deleted and
replaced with the following:

 

“Each Lender may, subject to the terms and conditions hereof, make available to
Borrower such Lender’s pro-rata share (as listed on Exhibit 3) of an “Aggregate
Floorplan Loan Facility” that is One Hundred Sixty-Five Million Dollars
($165,000,000) by funding such Lender’s pro-rata share thereof as provided for
herein.”

 

4.4.                            Floorplan Loan Approvals.  The last sentence of
Section 3.2.6 of the Original Credit Agreements is deleted and replaced with the
following:

 

“A request from a Vendor to Administrative Agent to finance Borrower’s purchase
of Inventory will be deemed to be a request from Borrower for a Floorplan Loan
Advance or an Interim Floorplan Loan Advance, as the case may be.”

 

4.5.                            Prime Increments and LIBOR Increments.  The
penultimate sentence of Section 4.8 of the Original Credit Agreements is deleted
and replaced with the following:

 

“For the Floorplan Loan Facility and Interim Floorplan Loan Facility, the Prime
Increments and LIBOR Increments set forth above are used only for determining
that interest rate payable by Administrative Agent to the Lenders pursuant to
Section 4.5.”

 

4.6.                            Repayment of Swingline Loan and Interim
Floorplan Loan.  The last sentence of Section 7.4.1 of the Original Credit
Agreements is deleted and replaced with the following:

 

“Each such remittance by a Lender shall be made in accordance with its pro-rata
share of the Aggregate Revolving Loan Facility or the Floorplan Loan Facility
and shall be made notwithstanding that (i) the amount of the aggregate of such
remittances by Lenders may not be in the minimum amount for Revolving Loan
Advances otherwise required hereunder, (ii) any conditions to Advances in
Section 10 may not be then satisfied, (iii) an Event of Default has occurred and
is continuing, (iv) the aggregate amount of such remittances by Lenders would
result in the Aggregate Revolving Loan exceeding the Maximum Available Amount,
or (v) such remittances by Lenders may be made after the effective date of
termination of the Aggregate Revolving Loan Facility; provided, however, that in
no event shall any Lender be required to make any such remittance that

 

3

--------------------------------------------------------------------------------


 

would result in (1) the sum of (a) the Revolving Loan of such Lender, plus
(b) such Lender’s pro-rata share of the Letter of Credit Exposure exceeding such
Lender’s Revolving Loan Facility or (2) the Floorplan Loan of such Lender
exceeding such Lender’s Floorplan Loan Facility.”

 

4.7.                            All Fundings Ratable.  Section 7.7.3 of the
Original Credit Agreement is deleted and replaced with the following:

 

“7.7.3              All Fundings Ratable.  All fundings of Advances (other than
Swingline Advances and Interim Floorplan Loan Advances) shall be made by Lenders
as provided herein in accordance with their pro-rata shares of the respective
Aggregate Facilities, as applicable.  A Lender shall not be obligated to fund
Revolving Loan Advances that would result in such Lender’s Revolving Loan plus
such Lender’s pro-rata share of the Letter of Credit Exposure exceeding its
Revolving Loan Facility, fund Floorplan Loan Advances that would result in its
Floorplan Loan exceeding its Floorplan Loan Facility, or make available any more
than its pro-rata share of any Advance.”

 

4.8.                            Minimum Tangible Net Worth.  Section 15.2 of the
Original Credit Agreement is deleted and replaced with the following:

 

“15.2                 Minimum Tangible Net Worth.  Borrower covenants that
consolidated Tangible Net Worth on the last day of each fiscal month shall be
not less than Sixty Million Dollars ($60,000,000).”

 

5.              Representations and Warranties of Borrower.  Each Borrower
hereby represents and warrants to Administrative Agent and the Lenders that
(i) Borrowers’ execution of this Agreement has been duly authorized by all
requisite action of each Borrower; (ii) no consents are necessary from any third
parties for Borrowers’ execution, delivery or performance of this Agreement,
(iii) this Agreement, the Original Credit Agreement, and each of the other Loan
Documents, constitute the legal, valid and binding obligations of each Borrower
enforceable against each such Borrower in accordance with their terms, except to
the extent that the enforceability thereof against Borrowers may be limited by
bankruptcy, insolvency or other laws affecting the enforceability of creditors
rights generally or by equity principles of general application, (iv) except as
disclosed on the supplemental disclosure schedule attached hereto as Exhibit B
and the disclosure schedule attached to the Original Credit Agreement, all of
the representations and warranties contained in Section 11 of the Credit
Agreement are true and correct with the same force and effect as if made on and
as of the date of this Agreement, and (v) after giving effect to this Agreement,
there is no Default or no Event of Default Exists.

 

6.              Reaffirmation.  Each Borrower hereby represents, warrants,
acknowledges and confirms that (i) the Original Credit Agreement and the other
Loan Documents remain in full force and effect as amended by this Agreement,
(ii) no Borrower has a defense to its obligations under the Original Credit
Agreement and the other Loan Documents, (iii) the Security Interests of the
Administrative Agent (held for the ratable benefit of the Lenders) under the
Security Documents secure all the Loan Obligations under the Original Credit
Agreement, continue in full force and effect, and have the same priority as
before this Agreement, and (iv) no Borrower has a claim against Administrative
Agent or any Lender arising from or in connection with the Original Credit
Agreement or the other Loan Documents and any such claim is hereby irrevocably
waived and released and discharged forever.

 

7.              Governing Law.  This Agreement shall be governed by and
construed under the laws of the State of Missouri without giving effect to
choice or conflicts of law principles thereunder.

 

4

--------------------------------------------------------------------------------


 

8.              Fees and Expenses.  Borrowers shall promptly pay to
Administrative Agent an amount equal to all reasonable and documented third
party fees, costs and expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Fourth Amendment to Credit Facilities Agreement.

 

9.              Section Titles.  The section titles in this Agreement are for
convenience of reference only and shall not be construed so as to modify any
provisions of this Agreement.

 

10.       Counterparts; Facsimile Transmissions.  This Agreement may be executed
in one or more counterparts and on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  Signatures to this Agreement may be given by facsimile or other
electronic transmission, and such signatures shall be fully binding on the party
sending the same.

 

11.       Incorporation By Reference.  Administrative Agent, Lenders and
Borrowers hereby agree that all of the terms of the Loan Documents are
incorporated in and made a part of this Agreement by this reference (except to
the extent amended hereby).

 

12.       Notice—Oral Commitments Not Enforceable.  The following notice is
given pursuant to Section 432.045 of the Missouri Revised Statutes; nothing
contained in such notice shall be deemed to limit or modify the terms of the
Loan Documents:

 

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE.  TO PROTECT YOU (BORROWER) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

 

13.       Statutory Notice-Insurance.  The following notice is given pursuant to
Section 427.120 of the Missouri Revised Statutes; nothing contained in such
notice shall be deemed to limit or modify the terms of the Loan Documents:

 

UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL.  THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS.  THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL.  YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT.  IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE

 

5

--------------------------------------------------------------------------------


 

OR OBLIGATION.  THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF
INSURANCE YOU MAY BE ABLE TO OBTAIN ON YOUR OWN.

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

 

GTSI CORP., as a Borrower

 

By:

/s/ Thomas A. Mutryn

 

Name: Thomas A. Mutryn

Title: Senior Vice President and Chief Financial Officer

 

 

TECHNOLOGY LOGISTICS, INC., as a Borrower

 

By:

/s/ Todd Leto

 

Name: Todd Leto

Title: Vice President of Operations

 

 

GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION,

as Administrative Agent and a Lender

 

By:

/s/ David Mintert

 

Name: David Mintert

Title: Vice President of Operations

 

 

SUNTRUST BANK, as a Lender

 

By:

/s/ R. Mark Swaak

 

Name: R. Mark Swaak

Title: Vice President

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender

 

By:

/s/ John Carpenter

 

Name: John Carpenter

Title: Director

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender

 

By:

/s/ Louis J. Noppenberger

 

Name: Louis J. Noppenberger

Title: Vice President

 

6

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT, CONSENT AND REAFFIRMATION OF GUARANTY

 

The undersigned, GTSI Financial Services, Inc., acknowledges and consents to all
changes in the Original Credit Agreement set forth in this Fourth Amendment to
Credit Facilities Agreement, by and among Administrative Agent, Borrower and the
Lenders (“Fourth Amendment”) and agrees that all such changes are in the best
interests of Borrowers and the undersigned.  In consideration of financial
accommodations granted and which may hereafter be granted to Borrowers by
Administrative Agent and the Lenders, in consideration of Administrative Agent’s
and the Lenders’ reliance on that certain Unlimited Guaranty, dated as of
November 22, 2004, given by the undersigned, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned, GTSI Financial Services, Inc., irrevocably and unconditionally
reaffirms pursuant to the terms of the Unlimited Guaranty its continuing
guarantee of the payment and performance of all current and future Guarantied
Obligations, including, without limitation, all Loan Obligations.  The
undersigned, GTSI Financial Services, Inc., further agrees that the validity and
enforceability of the Unlimited Guaranty is not and shall not be affected in any
way or manner by any of the changes in the financing set forth in the Fourth
Amendment, that the Unlimited Guaranty is in full force and effect, and the
undersigned, GTSI Financial Services, Inc., has no defenses of any kind or
nature with respect to his obligations under the Unlimited Guaranty.

 

The undersigned, GTSI Financial Services, Inc., has reviewed the attached Fourth
Amendment and all other documents and financial statements the undersigned deems
necessary relating to the Borrowers and the Guarantied Obligations, including,
without limitation, the Loan Obligations.

 

 

 

GTSI Financial Services, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Jack Helmly

 

 

 

Name: Jack Helmly

 

 

Title: President

 

7

--------------------------------------------------------------------------------


 

Exhibit A

Documents and Requirements

 

1.               Fourth Amendment to Credit Facilities Agreement.

 

2.               Third Amended and Restated Revolving Note in the amount of
$49,090,909.23 to GE Commercial Distribution Finance Corporation.

 

3.               Second Amended and Restated Revolving Note in the amount of
$13,636,363.59 to SunTrust Bank.

 

4.               Revolving Note in the amount of $16,363,636.29 to Wachovia
Bank, National Association.

 

5.               Revolving Note in the amount of $10,909,090.89 to Manufacturers
and Traders Trust Company.

 

6.               Master Assignment and Acceptance Agreement among GE Commercial
Distribution Finance Corporation, SunTrust Bank, Wachovia Bank, National
Association, and Manufacturers and Traders Trust Company.

 

7.               Ratification of Unlimited Guaranty of Loan Obligations executed
by GTSI Financial Services, Inc.

 

8.               Secretary’s Certificate of GTSI (certifying no modification to
Articles of Organization or By-laws since the Effective Date, no modification to
the incumbency certificate last delivered and authorizing resolutions).  Such
resolutions shall specifically authorize the execution and delivery of the
Fourth Amendment to Credit Facilities Agreement, and the execution of the
Amended and Restated Revolving Notes and the Revolving Notes listed herein.

 

9.               Good Standing Certificate of GTSI from the Secretary of State
of Delaware.

 

10.         Secretary’s Certificate of TLI (certifying no modification to
Articles of Organization or By-laws since the Effective Date, no modification to
the incumbency certificate last delivered and authorizing resolutions).  Such
resolutions shall specifically authorize the execution and delivery of the
Fourth Amendment to Credit Facilities Agreement, and the execution of the
Amended and Restated Revolving Notes and the Revolving Notes listed herein.

 

11.         Good Standing Certificate of TLI from the Secretary of State of
Delaware.

 

--------------------------------------------------------------------------------


 

Exhibit 3

LENDERS’ FACILITIES AND PRO-RATA SHARES

 

LENDER

 

TOTALS(1)

 

REVOLVING
LOAN
FACILITY

 

FLOORPLAN
LOAN
FACILITY

 

PRO-RATA
SHARES

 

GE Commercial Distribution Finance

 

$

90,000,000.00

 

$

49,090,909.23

 

$

90,000,000.00

 

54.54

%

SunTrust Bank

 

$

25,000,000.00

 

$

13,636,363.59

 

$

25,000,000.00

 

15.15

%

Wachovia Bank, National Association

 

$

30,000,000.00

 

$

16,363,636.29

 

$

30,000,000.00

 

18.18

%

Manufacturers and Traders Trust Company

 

$

20,000,000.00

 

$

10,909,090.89

 

$

20,000,000.00

 

12.12

%

AGGREGATES

 

$

165,000,000.00

 

$

90,000,000.00

 

$

165,000,000.00

 

100.00

%

 

--------------------------------------------------------------------------------

(1)  Subject to the Total Aggregate Credit Facility Limit of $165,000,000 -
which can be composed in any combination of Aggregate Revolving Loans (subject
to the $90,000,000 Aggregate Revolving Loan Facility) and Aggregate Floorplan
Loans (subject to the $165,000,000 Aggregate Floorplan Loan Facility).

 

9

--------------------------------------------------------------------------------